Citation Nr: 1613078	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-24 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee limitation of motion.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected left knee subluxation and instability.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that granted service connection for left knee status post meniscus tear/internal derangement with osteoarthritis and assigned an initial disability rating of 10 percent, effective from August 11, 2011, based on limitation of motion.

During the course of the appeal the RO issued a rating decision in July 2014 that granted separate 10 percent evaluation for left knee subluxation/instability, also effective from August 11, 2011.  The Board has characterized the issues on the title page to comport with this development.

The RO recently issued a rating decision in March 2015 that denied service connection for a right knee disability.  The Veteran submitted a timely Notice of Disagreement (NOD) in July 2015, and the Veteran's representative has asked the Board to remand the issue back to the RO because the RO has not yet issued a Statement of the Case (SOC).  While the Board is aware of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case,  unlike in Manlincon, the RO fully acknowledged the NOD by a letter in August 2015 and is currently in the process of adjudicating the appeal (the Veteran has requested a hearing before the RO's Decision Review Officer, which is pending).  Action by the Board at this time may actually serve to delay the RO's action on the appeal.  Therefore, the Board will take no action at this time, and the issue of entitlement to service connection for a right knee disability that is presently before the RO will be the subject of a later Board decision, if  ultimately necessary. 


The issue of TDIU, raised by the record for reasons described below, is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Since August 11, 2011, the Veteran's left knee limitation of motion has been manifested by flexion better than 45 degrees, but with pain, and normal extension. 

2.  Prior to January 15, 2014, the Veteran's left knee instability approximated a slight level of disability.

3.  From January 15, 2014, the Veteran's left knee instability has approximated a severe level of disability. 


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 10 percent for Veteran's left knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  The requirements for an initial rating in excess of 10 percent for the Veteran's left knee instability were not met prior to January 15, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2015).

3.  The requirements for a rating of 30 percent for the Veteran's left knee instability have been met effective from January 15, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issue before the Board arises from a successful claim for service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service VA and non-VA treatment records and VA examination reports.  The Veteran has not identified any existing outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

A letter from the Social Security Administration (SSA) dated in July 2011 states the Veteran had been granted disability benefits by that agency.  Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA generally has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998).  However, VA's duty to assist applies only to relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the period under appellate review begins in August 2011, and it is not likely that any records considered by SSA prior to July 2011 would have relevance to the issue on appeal.  Accordingly, remand for SSA records at this point is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.  The Veteran has also been afforded several VA examinations of the knee, most recently in December 2014; the Veteran does not assert, and the evidence of record does not suggest, that his disability has increased significantly in severity since that examination.

The Veteran has asserted his belief that the December 2014 examination was inadequate, due to the amount of time the examiner spent with him and what he believes to have been a cursory examination.  However, the examiner, a physician, entered all clinical evidence required by the appropriate medical checklist.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  The Board finds no reason to consider the December 2014 to have been inadequate.

Based on a review of the record, the Board finds there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 through 5262.  

Recurrent subluxation or lateral instability is rated under DC 5257.  The rating provisions of that DC are as follows.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

DC 5003 (degenerative arthritis) provides in pertinent part that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and a rating of 30 percent is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The period under review begins August 11, 2011, the date service connection became effective.

A VA neurology (post-stroke) consult in August 2011 noted history of left patella arthralgia and patella dislocation.

The Veteran presented to the VA neurology clinic in March 2012 for evaluation of left knee instability.  The neurologist stated that based on history, physical examination, and imaging, the Veteran's instability was likely secondary to internal derangement and ligament laxity, and referred the Veteran for orthopedic follow-up.  The neurologist ordered a new magnetic resonance imaging (MRI) study of the knee and encouraged the Veteran to use his cane and brace.

Thereafter, the Veteran presented to the VA physical medicine and rehabilitative services (PM&RS) clinic in March 2012 for new left knee brace evaluation.  The Veteran complained his left knee would "pop out" and cause him to fall.  Inspection of the knee showed no varus, valgus or genu recurvatum.  There was atrophy of the bilateral quadriceps, left worse than right; the left knee also had hypertrophic changes.  The knee was not tender to palpation.  Left ROM was full, but with crepitus.  Instability tests (Lachman and anterior drawer) were positive, and there was slight varus instability on the left.  A neurological examination was essentially normal.  The clinician noted that the reason for the Veteran's bilateral quadriceps atrophy was unknown pending an electromyography (EMG) study.  The treatment plan was to fit the Veteran for a left knee brace, encourage him to lose weight, and perform EMG at a future date.  An endorsing comment stated that the Veteran's left knee instability was to a great degree related to the quadriceps atrophy.

A VA community-based outpatient clinic (CBOC) note in April 2012 noted history of chronic bilateral knee pain since 1968 and stated that MRI study in 2011 had shown bilateral lateral/medial meniscal macerations, osteoarthritis and cysts.  The condition was currently being managed conservatively.

A VA neurology clinic treatment note in October 2012 (post-stroke) observed that the Veteran had bilateral knee osteoarthritis and used a cane.  (However, the VA post-stroke consult in August 2011 cited above suggests the Veteran was using a cane due to balance problems secondary to a series of strokes that began in September 2010.)

The Veteran had a VA examination of the left knee in December 2012, performed by a physician who reviewed the claims file.  The Veteran complained of pain in activities such as prolonged standing, walking, climbing stairs, repetitive kneeling, squatting and running.  ROM was flexion to 130 degrees with pain beginning at 120 degrees; extension was to 0 degrees (normal) with no objective indication of pain with extension.  Repetitive motion caused no additional loss of ROM but resulted in additional impairment due to less movement than usual, pain with movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  The knee was tender to palpation.  Strength was 5/5, and the knee was stable.  The examiner noted there was no history of patellar subluxation or dislocation and no history of surgical procedures for a meniscus condition.  The Veteran did not use any assistive device, to include knee brace or cane.  X-ray of the left knee showed moderately advanced osteoarthritis.  The examiner diagnosed left knee status post meniscus tear/internal derangement with residual related moderately advanced osteoarthritis.

An MRI of the left knee in March 2013 showed an extensively macerated posterior horn of the medial and lateral menisci, with marked posterior cartilage thinning resulting in severe osteoarthritis of the lateral and medial compartments posteriorly.
  
The Veteran presented to the VA orthopedic surgery clinic in January 2014 complaining of worsening left knee pain and instability leading to multiple falls.  Clinical examination showed alignment of the knee to be grossly normal.  There was some atrophy of the left thigh and calves compared to the contralateral side.  The Veteran held the knee in 30 degrees of extension and was reluctant to extend further.   Passive ROM was 20-80 degrees due to extreme guarding; it was unclear if patient was spastic versus guarding from pain.  There was some laxity to varus and valgus stress.  Strength was 4/5.  The clinician's assessment was history of previous ligamentous injury to the knee with worsening pain and instability despite trial of conservative management.  The clinician informed the Veteran that he might eventually need total knee arthroplasty (TKA), although this would be risky given the Veteran's obesity and history of strokes with anticoagulation therapy, dizziness and weakness.  The Veteran was scheduled for TKA in August, pending approval by neurology.  The clinician noted chronic left knee pain and significant instability.

VA X-ray of the knees in January 2014 showed worsened severe bilateral medial and lateral and left moderately severe patellofemoral osteoarthritis with continued left intra-articular bodies.

The Veteran presented to the VA orthopedic surgery clinic in August 2014 requesting consideration for surgery due to continued constant knee pain.  Clinical examination of the left knee showed no effusion, full ROM, crepitus and tenderness to palpation but no instability (negative Lachman's and varus/valgus).  The clinician stated the Veteran was informed he would need clearance from neurology and cardiology prior to scheduling elective joint replacement surgery; meanwhile, continue conservative treatment measures.

An addendum to the above treatment note in August 2014 states the Veteran has severe end-stage posttraumatic arthritis with bilateral subluxation of the tibia under the femur consistent with his subjective history of instability.  The Veteran is substantially disabled by his severe end-stage bilateral posttraumatic arthritis; if deemed to be a candidate for TKA this would be a complex surgery requiring subspecialist due to medical comorbidities including hemiplegia, dementia and prior stroke.  Also, because of the subluxation noted on X-ray the Veteran may have inadequate collateral ligament stability required for conventional arthroplasty.      

A VA orthopedic treatment note in November 2014 states the Veteran presented with bilateral knee pain and right knee instability leading to multiple falls.  The Veteran had advanced osteoarthritis but was hesitant to proceed with TKA due to risk of postoperative complications.  The Veteran reported some relief with his left knee brace and requested a similar brace for the (nonservice-connected) right knee.  Clinical examination of the left knee showed full ROM but tenderness to palpation and crepitus.  There was no effusion.  The Veteran received a steroid injection into both knees.  

The Veteran had a VA examination of the knees in December 2014, performed by a physician who reviewed the claims file.  The Veteran complained of pain and instability of the left knee.  ROM was flexion to 100 degrees and extension to 0 degrees (normal).  Repetitive motion testing resulted in no change in ROM but there was additional loss of function due to pain and less movement than normal.  The examiner stated that pain, weakness, fatigability or incoordination would not significantly affect functional ability during flare-ups or if the joint is used repeatedly over time.  Muscle strength testing was 5/5 to flexion and extension, and the examiner stated the muscles were not atrophied.  The examiner found no history of patellar subluxation, lateral instability or recurrent effusion.  The examiner also stated the left knee was stable, based on stability testing (Lachman test for anterior instability, posterior drawer test for posterior instability and varus/valgus pressure test for lateral and medial instability).  The Veteran was noted to have meniscal tear productive of moderate symptoms (knee pain).  The Veteran was noted to occasionally use a walker due to residuals of stroke and musculoskeletal instability.  The examiner diagnosed left knee meniscal tear and osteoarthritis.

As noted, the Veteran is currently rated at 10 percent for limitation of motion and is separately rated at 10 percent for subluxation/instability.  The Board will consider both ratings in turn.

Addressing first the question of limitation of motion, the Board finds the currently-assigned 10 percent rating to be an appropriate reflection of the Veteran's disability.  The Veteran's measured flexion has been consistently better than 45 degrees, so limitation of flexion is not compensable under DC 5260; however, because the Veteran has pain on flexion a 10 percent rating for pain with motion is appropriate.  The Veteran does not have limitation of extension or pain with extension, so compensation under DC 5261 is not warranted.

Turning to rating for subluxation/instability, the Board finds that prior to January 15, 2014, the Veteran's instability was "slight."  The Veteran received a knee brace for instability, but the PM&RS clinician noted at the time (March 2012) that there was "slight" varus instability on the left, and the VA examiner in December 2012 stated that the knee was stable on examination.  However, on January 15, 2014, the VA orthopedic surgery stated that the Veteran's instability had worsened despite conservative management, leading to multiple falls, and characterized the Veteran's instability as "significant."  A VA orthopedic surgeon in August 2014 stated the knee was stable, but an addendum to the same treatment note states the Veteran's collateral ligament stability appeared to be inadequate to permit TKA surgery and categorized the Veteran as having "severe" end-stage posttraumatic arthritis with subluxation.  The Board finds these clinical notes to demonstrate instability to a severe degree beginning January 15, 2014.

The Board acknowledges the December 2014 VA examination in which the examiner found no current instability.  While these findings are presumed to be an accurate reflection of the Veteran's symptoms on the day of examination, the clinical treatment records cited above adequately demonstrate the presence of instability.  Further, the examiner's finding that there is no medical history of patellar subluxation or lateral instability is clearly inconsistent with the VA neurological, orthopedic and PM&RS clinical records.        

The Board has considered whether a rating in excess of 30 percent may be warranted for instability/subluxation, but 30 percent is the highest schedular rating available under DC 5257.  Ratings higher than 30 percent are available for ankylosis (DC 5256), for limitation of flexion to 30 degrees or more (DC 5261) or for nonunion of the tibia and fibula (DC 5262), but the Veteran is not shown to satisfy any of those criteria.

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran's left knee disability is manifested by signs and symptoms including pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and the Board's application of such in assigning the increased ratings herein, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left knee disability picture as described in his correspondence to VA, his statements to various medical examiners, and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for his disabilities is not warranted.

Based on the evidence and analysis above the Board finds that an initial rating in excess of 10 percent for limitation of motion of the left knee must be denied.  The Board also finds that a rating of 30 percent, but not more, is warranted for instability of the left knee effective from January 15, 2014, but not before.

Reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

An initial rating in excess of 10 percent for left knee limitation of motion is denied.

An initial rating in excess of 10 percent for left knee instability prior to January 15, 2014 is denied.

A rating of 30 percent for left knee instability is granted effective from January 15, 2014, subject to the requirements applicable to the payment of monetary benefits. 



REMAND

A request for TDIU is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for TDIU in May 2013, asserting he had become unemployable due to bilateral knee disabilities and strokes; the claim was denied by the RO in June 2013, and the Veteran did not appeal.  It is the view of the Board that, as the request for TDIU is part of the underlying claim, the TDIU issue is part of the current appeal.  This is particularly so as the Veteran cited to the disabilities on appeal as causal factors in unemployability.

The Board finds, however, that a decision on this claim is not proper at this time.  The Veteran should first be furnished with a 38 C.F.R. § 3.159(b) letter on the current claim, followed by an adjudication by the agency of original jurisdiction (AOJ).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) letter on the TDIU claim.

2.  Then, after conducting any other development deemed necessary (e.g., a VA examination, if the AOJ deems it warranted), the Veteran's TDIU claim must be adjudicated.  If the determination is unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


